Title: To James Madison from William Grayson, 16 September 1785
From: Grayson, William
To: Madison, James


Dear Sir
New York 16th. Sepr. 1785.
I opened your letter directed to Colo. Monroe in the first instance, & forwarded the inclosed letters to France, in the public Mail, as I could not hear of any private gentlemen going to whom I could with propriety intrust them.
I have recieved your letter from Philada. & I heartily wish it may suit your Convenience to visit this place, as it will give me particular satisfaction to have the pleasure of seeing you. Exclusive of this I could wish to consult you on some particular matters respecting the State. The requisition is now in the last stage: it is formed on principles to suit only the Eastern & some of the middle States. There seems also to be a radical unwillingless to allow us for our assumptions, although the debt was created for Continental uses; and a proposition (where in the interest was dropped for the present) has been negatived by a considerable majority. The Delegation is strongly impressed with the necessity of supporting public credit; they notwithstanding as well as the Delegates of some other States, hesitate to pass the requisition in its present form. They could wish it was made conformable to the different interests of the Union, & that certain principles might be adopted to facilitate the settlement of the general account. With respect to myself I never admired the idea of facilities. The word implies a payment less than the thing itself. An inundation of a kind of paper money is also to be feared; but for the sake of peace I have been willing to consent as far as one third which is more than the Southern States can ever derive any advantage from.
We have lately recieved a letter from the Governor inclosing one from Soliciter Wood furnishing a melancholy picture of the situation of the public accounts. The Continental Comm. objects to every thing; says he can’t proceed witht. fresh instructions & I fear it is not in our power to obtain such principles as will enable us to bring forward our Accounts. There is also a heavy party here for obliging the States to settle by a particular day, or to pay interest to those who do.
I every day discover more & more the impropriety of remaining longer at this place. It is clear to me that it has an undue influence on our proceedings. Some of the Southern States begin at length to percieve this, & I hope it will not be long before the whole will view it in the same light. My best complimts. to Mrs. House and Mrs. Trist: her arrival among her friends has given me the most sincere satisfaction. In full expectation of seeing you I remain yr. Affect. frd. & Most Obed Sert.
Willm. Grayson.
5 Copies sent of the tryal.
Nothing from Adams.
